El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
¿Puede el Estado Libre Asociado de Puerto Rico impo-ner, con validez, contribuciones sobré ingresos al pago que reciben los empleados federales en el servicio civil en con-cepto de la cuota de ajuste por costo de vida (cost of living allowance, en adelante COLA)?
*221I — I
Myrna Rodríguez recibe el referido pago adicional y el Departamento de Hacienda (en adelante Hacienda) le cobra contribuciones. Para facilitar su cobro, Hacienda man-tiene un acuerdo de retención con el Tesoro federal. (1)
En 1987, ella —en unión a otros empleados— acudió al foro federal para solicitar el reintegro de tales contribuciones. Esa acción fue desestimada por falta de ju-risdicción -Parker v. Agosto Alicea, Caso Civil Núm. 87-0386 (D.P.R.)— el dictamen fue confirmado por la Corte de Apelaciones para el Primer Circuito en Parker v. Agosto-Alicea, 878 F.2d 557 (1er Cir. 1989).
Así las cosas, el 9 de junio de 1989 Rodríguez y algunos compañeros en igúal situación cuestionaron en el Tribunal Superior, Sala de San Juan, la legalidad de esas contribu-ciones y solicitaron su reintegro. El Estado se opuso. Luego de varios incidentes procesales, ambas partes solicitaron la sentencia sumaria.(2)
El 17 de diciembre de 1992, dicho foro (Hon. Gilberto Gierbolini, Juez) dictó una sentencia sumaria a favor del Estado. Fundamentó su análisis en nuestra Ley de Contri-buciones sobre Ingresos y en la conclusión de que el Con-greso federal no había dado inmunidad a la compensación por concepto de COLA de contribuciones estatales o territoriales. Respecto al reclamo de trato contributivo diferente o desigual, concluyó que la cuota de subsistencia (subsistance allowance) o cuota. de alojamiento (quarter *222allowance) que reciben los miembros de la Guardia Nacio-nal es distinta y, además, el COLA de los militares es igualmente tributable.
A solicitud de.los demandantes Rodríguez et al., revisamos.(3)
HH 1 — I
 Concentrémonos primero en el señalamiento de na-turaleza procesal. Una sentencia sumaria procede si
... las alegaciones ... [deposiciones], contestaciones a interroga-torios y admisiones ofrecidas, en unión a las declaraciones ju-radas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cues-tión de derecho debe dictarse sentencia .sumaria a favor de la parte promoverte. (Enfasis suplido.) Regla 36.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
Reiteramos su utilidad y propósito de garantizar una solución justa, rápida y económica. Véanse: Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); *223Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
La sentencia de autos responde a esa visión. Los docu-mentos ante nos reflejan que los recurrentes Rodríguez et al. no demostraron la existencia de hechos materiales en controversia. La vista celebrada el 23 de octubre de 1992, para aclarar las controversias alegadas que impedían su adjudicación sumaria, reveló —en virtud de una deposición de William Stuart Collazo, ex funcionario de Hacienda— que el COLA de los militares también tributa y que es una partida adicional y distinta a la de las cuotas de aloja-miento y subsistencia. Surgió, además, que las referidas cuotas de subsistencia y alojamiento de los militares son estipendios diferentes al COLA que reciben los demás em-pleados federales y los propios militares. Como ilustran sus nombres, la cuota de alojamiento es específicamente para vivienda y la de subsistencia para el sustento del militar. 37 U.S.C. secs. 402-403.(4)
*224Por su parte, los recurrentes Rodríguez et ál. reciben una cuota de ajuste por el costo de vida (cost of living allowance) de acuerdo con 5 U.S.C. see. 5941, que dispone:
(a) Asignaciones o fondos disponibles para una agencia del Ejecutivo, salvo una corporación bajo control gubernamental para los salarios de empleados en servicio fuera de la jurisdic-ción continental de los Estados Unidos, o en Alaska, cuyas es-calas de salario básico son provistas por ley, están disponibles para pagar las cuotas a estos empleados. La cuota está basada en-
(1) costos de vida sustancialmente mayores que en el Dis-trito de Columbia;
(2) las condiciones de vida donde los factores ambientales son sustancialmente diferentes a las condiciones de vida am-bientales en los Estados Unidos continentales y ameritan una cuota como incentivo para el reclutamiento; o
(3) ambos factores.
La cuota no puede exceder, el 25 por ciento de la escala sala-rial básica. (Traducción nuestra.)
Es claro que el COLA constituye un pago o compensación adicional al salario básico que reciben los empleados federales en el servicio civil. Los recurrentes Rodríguez et al. no reciben cuotas por alojamiento o subsistencia. No hay trato preferencial alguno; se trata de partidas y conceptos diferentes que no configuran trato discriminatorio alguno.
No erró, pues, el tribunal de instancia al usar la vía sumaria. Aunque los recurrentes Rodríguez et al. lo alega-ron, no probaron la existencia de una práctica discrimina-toria o de trato preferencial con relación a personas situa-das de forma similar. Sabido es que un trato contributivo diferente —de estipendios de naturaleza diferente— no constituye per se un trato preferencial ni discriminatorio.
*225HH hH I — I
En lo sustantivo, no erró el tribunal de instancia al con-cluir que el COLA es un pago o ingreso y que no existe prohibición que impida su tributación en Puerto Rico.
Según expuesto, la concesión del COLA a los empleados federales en el servicio civil está fundamentada en que aquí el costo de vida es sustancialmente mayor al del Distrito de Columbia y/o como incentivo de reclutamiento por las diferencias sustanciales de las condiciones del ambiente respecto al continente norteamericano. 5 U.S.C. sec. 5941(a)(1) y (2). Conforme a la definición de ingreso bruto del Código de Rentas Internas federal, el COLA no es tributable. 26 U.S.C. see. 912.(5) Para propósitos de la contribución federal sobre ingresos, de los dos (2) tipos de estipendios o diferenciales pagados por el Gobierno federal a sus empleados civiles localizados fuera del continente sólo uno (1) es tributable. El COLA que reciben los recurrentes Rodríguez et al. no es un ingreso, pues está excluido de la See. 912(1) del Código de Rentas Internas federal de 1954 (Internal Revenue Code de 1954). Revenue Rulings 59-407, pág. 745. Y curiosamente, la contribución estatal impuesta al COLA se utiliza como un ejemplo clásico de una deducción no permitida para fines de lá contri-*226bución federal. Mertens’ Law of Federal Income Tax Sec. 27.10, pág. 28.(6)
El estatuto que concede el COLA a los empleados federales guarda silencio sobre la tributación estatal o territorial.(7) En contraste, la Ley Pública de Contribución sobre Salario de 1939 —Public Salary Tax Act de 1939 (4 U.S.C. sec. 111)— autorizó así a los estados a tributar la cuota devengada por los empleados federales:
Los Estados Unidos permiten la imposición de contribuciones sobre ingresos o compensación por servicios personales presta-dos por un funcionario o empleado de los Estados Unidos, sus territorios o posesiones, o subdivisiones políticas, el gobierno del Distrito de Columbia, o una agencia o dependencia de los anteriores, por una autoridad impositiva debidamente consti-tuida y con jurisdicción, si dichas contribuciones no discrimi-nan contra un funcionario o empleado en virtud de la fuente de ingreso o compensación. (Traducción nuestra.)
En Davis v. Michigan Dept. of Treasury, 489 U.S. 803 (1989), el Tribunal Supremo analizó la ley citada y resolvió que el criterio rector era en cuanto a que no se discrimi-nase por motivo de la fuente de ingreso. Invalidó un esta-tuto de Michigan que imponía una contribución a los em-pleados retirados del Gobierno federal y excluía a los retirados estatales. El más alto foro sentenció:
Bajo nuestra jurisprudencia, “la imposición de una carga tributaria mayor a personas que tributan bajo un régimen impo-sitivo en comparación con otros bajo un diferente régimen tributario, debe ser justificada por diferencias entre las dos clases tributarias.” Phillips Chemical Co. v. Dumas Independent School Dist., 361 U.S. [376], 383 [(1960)]. No debemos depender *227solamente del análisis de los casos decididos por esta Corte bajo la cláusula de igual protección de las leyes para determinar si las clasificaciones satisfacen los criterios de justificación. He-mos resuelto que nuestras decisiones bajo el palio de la cláu-sula de igual protección de las leyes, no sientan precedentes en casos en los cuales están envueltos asuntos relacionados con la inmunidad tributaria intergubernamental ya que el interés del Gobierno debe ser sopesado. Id., pág. 305, Sección 474. Al con-trario, el asunto estriba en determinar si la inconsistencia en el tratamiento tributario responde a, y está justificado por, distin-ciones significativas de clase. Id., págs. 383-385, 4 L.Ed.2d 384, 80 S. Ct. 474. (Traducción nuestra.) Davis v. Michigan Dept. of Treasury, supra, págs. 815-816.
Subsiguientemente, Barker v. Kansas, 503 U.S. 594 (1992), reiteró que la doctrina de inmunidad contributiva intergubernamental se extiende hoy a la prohibición contra la tributación discriminatoria contenida en la referida Sec. 111.
Nuestra Ley de Contribuciones sobre Ingresos de 1954 (13 L.P.R.A. see. 3001 et seq.), según enmendada, visualiza al ingreso bruto como que abarca cualquier tipo de remuneración. Incluye
... ganancias, beneficios e ingresos derivados de sueldos, jorna-les o compensación por servicios personales (incluyendo la re-tribución recibida por servicios prestados como funcionario o empleado del Estado Libre Asociado de Puerto Rico, de cual-quier estado de la Unión, de los Estados Unidos, o de cualquier subdivisión política de los mismos, o de cualquier agencia o instrumentalidad de cualesquiera de las mencionadas entida-des) de cualquier clase y cualquiera que sea la forma en que se pagaren; o de profesiones, oficios, industrias, negocios, comercio o ventas; o de operaciones en propiedad, bien sea mueble o in-mueble, que surjan de la posesión o uso del interés en tal pro-piedad; también los derivados de intereses, rentas, dividendos, beneficios de sociedades, valores o la operación de cualquier negocio explotado con fines de lucro o utilidad; y ganancias o beneficios e ingresos derivados de cualquier procedencia. 13 L.P.R.A. see. 3022.
Por otra parte, en las disposiciones pertinentes, el COLA de los empleados federales no está incluido entre las *228exenciones o exclusiones de ingreso bruto dispuestas en nuestra Ley de Contribuciones sobre Ingresos. Por fíat judicial no podemos hacerlo. Berwind Lines, Inc. v. Srio. de Hacienda, 113 D.P.R. 658, 660 (1982); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 784 (1968).
Nuestra Constitución reconoce el poder del Estado Libre Asociado para imponer y cobrar contribuciones y autorizar su imposición y cobro por los municipios, según lo disponga la Asamblea Legislativa. Art. VI, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1.
A su amparo, hace casi tres (3) décadas, en R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964), dejamos cons-tancia de nuestra renuencia a rendir ese poder fácilmente; sólo lo anularíamos cuando fuera ejercitado contrario a las disposiciones aplicables de la Constitución o “en violación de las obligaciones legales y morales que aceptó el pueblo en sus Relaciones Federales”. Id., pág. 440. Esas circuns-tancias no están presentes aquí.
Es válida y constitucional la interpretación que el De-partamento de Hacienda de Puerto Rico hizo en 1973 en cuanto a que el COLA constituye un ingreso sujeto al pago de contribuciones.
Por los fundamentos expuestos, se dictará sentencia confirmatoria.
El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y de conformidad, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López.no intervino.
- O -

 Romero v. Brady, 764 F. Supp. 227 (D.P.R. 1991).


 Con vista a ese trámite, el tribunal delimitó así las controversias:
“(a) [s]i el ‘COLA’ es tributable en Puerto Rico
“(b) [s]i el Gobierno de los Estados Unidos de Norteamérica consintió a que el Gobierno de Puerto Rico impusiera contribuciones sobre el ‘COLA’ [y]
“(c) [d]e resolverse las anteriores en la afirmativa debe también resolverse si existe un alegado discrimen a favor de otro grupo que impida la imposición de las contribuciones a los demandantes (empleados federales en el servicio civil).” Caso Núm. CE-93-14, Parte II, Apéndice, pág. 5.


 Aunque este caso ha sido denominado como certiorari, lo hemos acogido como revisión.
En su apoyo, se discuten los señalamientos siguientes:
“A. ... Resolver por sentencia sumaria que no existe una controversia genuina de hechos sobre el aspecto del discrimen.
“B. ... Determinar que la tributación del COLA no genera discrimen y al no determinar que viola la cláusula de uniformidad de la Constitución del E.L.A.
“C. ... No garantizarle un juicio de novo o demanda civil a los peticionarios con todas las garantías procesales que provee el procedimiento para solicitar reintegro bajo la Ley de Contribución sobre Ingresos de Puerto Rico, 13 L.P.R.A. [sec.] 3323(A).
“D. ... Dictar sentencia sumaria sin haberse terminado con el procedimiento de descubrimiento de prueba escrito y al obligar a los peticionarios a radicar en diez días una contestación a la sentencia sumaria enmendada sin permitirles tener el beneficio del descubrimiento de prueba relacionado con los .interrogatorios, la pro-ducción de documentos y los requerimientos de admisiones.
“E. ... Determinar que el COLA es compensación o pago o ingreso para los empleados federales.
“F. ... Concluir que la cláusula de supremacía no prohíbe la tributación del COLA en Puerto Rico a los empleados federales.” Petición de certiorari, págs. 4-5.


 La Orden Ejecutiva Núm. 11157 de 22 de junio de 1964 (29 Fed. Reg. 7973) según enmendada por otras órdenes, hasta la Núm. 12762 de 4 de junio de 1991 (56 Fed. Reg. 25993) 37 U.S.C. sec. 301 (Sup. 1993), es ilustrativa de estos estipendios.
Respecto a las cuotas básicas de subsistencia (basic allowances for subsistance) expone:
“Sec. 301. A los miembros de las Fuerzas Armadas a quienes le son otorgados subsistencia en género para uso de la cafetería, cuyos deberes requieren su ausencia de la base durante uno o más período de comida, tendrán derecho a recibir por dichas comidas una prorrata de la cuota diaria de subsistencia, autorizada a miembros activos en bases donde raciones en género no están disponibles.” (Traducción nuestra.)
Y en 37 U.S.C. see. 402 se explica lo siguiente:
“(b) Un alistado tiene derecho a la cuota básica de subsistencia diariamente en las siguientes situaciones-
“(1) cuando raciones en género no están disponibles;
“(2) cuando el permiso de usó de cafetería se otorga por separado; y
“(3) cuando es asignado a servicio en situaciones de emergencia en las cuales recursos de cafetería de los Estados Unidos no están disponibles.” (Traducción nuestra.)
Sobre la cuota básica de alojamiento (basic allowances for quarters) dispone:
“(b) Salvo donde provisto lo contrario por la ley, un miembro de las Fuerzas Armadas que tiene asignado alojamiento de los Estados Unidos o facilidades de alojamiento bajo la jurisdicción de una de las ramas de las Fuerzas Armadas, cón-sono con su grado, rango, escala salarial, y que sea adecuado para él y sus depen-dientes, si alguno, no tiene derecho a la cuota básica de alojamiento. No obstante, sujeto a las provisiones de la subsección (j), un miembro sin dependientes ... podrá *224escoger no utilizar dicho alojamiento y en cambio recibir la cuota básica de aloja-miento prescrito en esta sección para su escala salarial(Traducción nuestra.) 37 U.S.C. see. 403.


 Dispone:
“Los siguientes renglones no serán incluidos dentro del ingreso bruto y estarán exentos del pago de contribuciones bajo este subtítulo:
“(2) Cuota de ajuste por costo de vidaEn el caso de funcionarios o emplea-dos civiles del Gobierno de los Estados Unidos en servicio fuera de la jurisdicción continental de los Estados Unidos (salvo Alaska), las sumas (salvo las sumas recibi-das bajo el Título II de la Ley sobre Diferenciales y Cuotas) recibidas como cuotas de ajuste por costo de vida, de acuerdo con la reglamentación aprobada por el Presi-dente (o en el caso de funcionarios y empleados de la judicatura de los Estados Unidos, de acuerdo a la reglamentación análoga).” (Traducción nuestra.) 26 U.S.C. see. 972.
Refiérase, además, a 26 U.S.C. see. 265, en el cual se dispone lo referente a no permitir deducciones sobre ingresos que no son tributables.


 Mertens Law of Federal Income Tax, cita Lapin v. U.S., 655 F. Supp. 1344 (D. Hawaii 1987), donde se denegaron las deducciones solicitadas por un empleado federal residente en Hawaii por la contribución estatal que pagaba sobre su COLA. Revenue Ruling 74-140, 1974-1 CB50, según citado en Mertens, supra, Sec. 27.94, pág. 231.


 Se ha resuelto, sin embargo, que la exención contributiva federal del COLA o su exclusión como ingreso bruto bajo la ley federal no afecta la definición de ingreso utilizada en el acuerdo de retención del Secretario de Hacienda con el Departamento del Tesoro Federal. Romero v. Brady, supra, esc. 1.